Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147761                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147761
                                                                    COA: 315302
                                                                    Wayne CC: 76-003215-FY
  ROY FAULKNER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 29, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and we
  REMAND this case to that court for reconsideration of the defendant’s delayed
  application for leave to appeal. Our review of the available trial court record reveals that
  the defendant is appealing the denial of his first motion for relief from judgment under
  MCR Subchapter 6.500 filed after August 1, 1995. See MCR 6.502(G)(1). Thus, it
  appears that the Court of Appeals erred in dismissing the delayed application for leave to
  appeal for lack of jurisdiction under MCR 6.502(G) as a prohibited successive motion.
  We note that in 2006 the defendant filed a petition for DNA testing under MCL 770.16,
  but the filing of that petition did not preclude him from filing a motion for relief from
  judgment under MCR Subchapter 6.500.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
           p1216
                                                                               Clerk